UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6809


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARMANDO EUGENE MINES, a/k/a Robert Edward Mines, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:10-cv-00520-WMN; 1:88-cr-00322-WMN-1)


Submitted:   November 18, 2010             Decided:   November 30, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Armando Eugene Mines, Appellant Pro Se. Harvey Ellis Eisenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Armando    Eugene   Mines       appeals   the       district    court’s

orders denying his petition for writ of error coram nobis and

denying his subsequent motion to reconsider.                    We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                    United States v.

Mines,   No.   1:10-cv-00520-WMN   (D.       Md.    Mar.   8,    2010;     Apr.   26,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately       presented     in     the     materials

before   the   court   and   argument       would   not    aid    the    decisional

process.

                                                                            AFFIRMED




                                        2